Citation Nr: 0211981	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cervical spine injury, with degenerative changes, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to July 22, 1999.

3.  Entitlement to a schedular rating greater than 50 percent 
for PTSD, from July 22, 1999.  

(The claim of entitlement to service connection for sinusitis 
requires further development and will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

This veteran had active service from September 1965 to 
September 1969.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating action 
in which the RO denied the claims for service connection for 
sinusitis and PTSD, as well as a claim for an increased 
rating for service-connected cervical spine disorder.  

A September 1997 hearing officer's decision established 
service connection for PTSD and assigned a 30 percent rating, 
and increased the evaluation for a cervical spine disorder 
from noncompensable to 10 percent.  Ratings for both 
disabilities became effective on May 28, 1993 (the date of 
the veteran's claim for increased ratings for these 
disorders).  Although the hearing officer's decision assigned 
an increased rating for the cervical spine disability, the 
veteran has not been granted the maximum available benefit, 
and that claim remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Following appellate review in June 1999, the Board remanded 
the case to the RO for further development of all three 
issues.  Concerning PTSD, the issue currently on appeal is 
entitlement to an initial rating greater than 30 percent for 
PTSD for the period prior to July 22, 1999.  In this regard, 
the Board also notes that the RO adjudicated the PTSD claim 
as one for an increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the Board recognizes the requirement to 
discuss the propriety of the initial rating assigned for 
PTSD. 

In an October 2000 decision, the Board denied the claim of 
entitlement to service connection for sinusitis on the basis 
that the claim was not well grounded.  The Board also granted 
an increased evaluation of 30 percent for a cervical spine 
disorder.  Regarding the increased rating claim for PTSD, the 
Board denied an initial rating in excess of 30 percent for 
the period prior to July 22, 1999, and granted an increase of 
50 percent as July 22, 1999.  The appellant appealed the 
decision to the Court.  

By rating action of January 2001, the RO effectuated the 
Board's October 2000 decision.  On February 13, 2001, the 
veteran filed his notice of appeal with the Court.  On 
February 22, 2001, the RO issued the notification of the 
January 2001 rating action effectuating the Board's October 
2000 decision.  However, the January 2001 rating action is 
null as it served to effectuate the October 2000 Board 
decision vacated by the Court.  

In April 2001, the Secretary filed an unopposed motion for 
remand.  In July 2001, the Court granted the motion and 
vacated the Board's October 2000 decision denying service 
connection for sinusitis, a rating in excess of 30 percent 
for a cervical spine disorder, an initial rating in excess of 
30 percent for PTSD prior to July 22, 1999, and a schedular 
rating in excess of 50 percent for PTSD from July 22, 1999.  
The case was returned to the Board for adjudication.  

On May 9, 2002, the Board received additional evidence from 
the veteran, via facsimile, including a statement related to 
the claim of service connection for sinusitis.  In June 2002, 
the Board issued decisions on the increased rating issues, 
and determined that further development was required for the 
sinusitis claim. However, in August 2002, the Board vacated 
the decision.  

In light of the evidence received in May 2002, the Board will 
undertake additional development on the issue of entitlement 
to service connection for sinusitis pursuant to authority 
granted by 67 Fed. Reg. 3099-104 (January 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3099-105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.

The materials forwarded to the Board in May 2002 also include 
a copy of a claim of entitlement to a total rating based on 
unemployability with a January 2002 date of receipt.  A 
review of the claims folder reveals that the RO has not 
adjudicated the claim.  Therefore, the Board does not have 
jurisdiction over the matter, and now refers it back to the 
RO for the appropriate action. 


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is manifested by 
severe limitation of motion of the cervical spine and pain on 
certain motions, and loss of some cervical lordosis; the 
veteran maintains his head in a slightly protracted position.

2.  Prior to July 22, 1999, the veteran's psychiatric 
impairment has been characterized by disturbance of mood, 
occasional labile affect, fair insight, occasional tangential 
and circumstantial thought processes and content, and no 
hallucinations, delusions, or suicidal or homicidal ideation; 
these symptoms are reflective of no more than moderate social 
and industrial impairment, or occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

3.  Since July 22, 1999, the veteran's psychiatric impairment 
has been characterized by additional symptoms of flashbacks, 
brief periods of depression, and obsessive ruminations 
regarding incidents that occurred during his service in 
Turkey; this symptomatology is reflective of considerable 
social and industrial impairment or impairment resulting in 
difficulty in e4stablishing or maintaining effective work and 
social relationships..


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a cervical spine injury, with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326); 38 C.F.R. §§ 3.303, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2001).

2. The criteria for a rating in excess of 30 percent for 
PTSD, prior to July 22, 1999, are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.14, 4.130, Diagnostic Code 9411 
(2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3. The criteria for a rating in excess of 50 percent for PTSD 
beginning July 22, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.14, 4.130, Diagnostic Code 9411 (2001); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As stated in the Introduction, in an October 2000 decision, 
the Board made the following determinations: denied the claim 
of entitlement to service connection for sinusitis on the 
basis that the claim was not well grounded; granted an 
increased evaluation of 30 percent for a cervical spine 
disorder; denied an initial rating in excess of 30 percent 
for PTSD for the period prior to July 22, 1999; and granted 
an increased rating of 50 percent as of July 22, 1999 for 
PTSD.  The veteran appealed the decision to the Court.  

Subsequent to the Board's October 2000 decision, the Veterans 
Claims Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) 
was signed into law in November 2000.  Regulations 
implementing the Veterans Claims Assistance Act of 2000 are 
now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

In April 2001, the Secretary filed an unopposed motion for 
remand due to the amendments to the law resulting from the 
enactment of the VCAA.  In July 2001, the Court granted the 
unopposed motion and remanded the appeal to the Board.  In 
that order, the Court vacated the Board's October 2000 
decision. 

With respect to the increased rating issues currently on 
appeal, the Board finds that the RO has met its duty to 
assist the appellant in the development of these claims under 
the VCAA.  Regarding the claim of service connection for 
sinusitis, as noted, the Board denied this claim on the basis 
that it was not well grounded.  However, the VCAA repealed 
the statutory requirement that a veteran submit a well-
grounded claim.  Therefore, when the requested development 
has been completed, the Board will adjudicate the claim on 
the merits as required by the new law.  

By virtue of the March 1995 Statement of the Case (SOC) and 
the Supplemental Statements of the Case (SSOC) issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  

The Board also finds that the veteran was provided with the 
proper notice of information in connection with his PTSD 
increased rating claim.  It is noted that during the pendency 
of the appeal of the PTSD increased rating issue, the 
regulations used to evaluate psychiatric disorders were 
revised and became effective as of November 7, 1996. 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Furthermore, the Court has stated that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  That is not the case here, as the 
SSOC issued in April 1998 includes a recitation of the old 
and new rating criteria, as well as their application to the 
veteran's case.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  Service medical records, pertinent to this 
discussion, were obtained and associated with the claims 
folder.  There are no indications that Social Security 
Administration records need to be obtained.  Multiple VA 
examinations were conducted, and copies of the reports have 
been associated with the file.  The appellant has not 
indicated the receipt of any vocational rehabilitation.  A 
hearing was conducted by a hearing officer at the RO in April 
1997, and a copy of the transcript is associated with the 
claims folder. 

In an October 2001 letter to the veteran, the Board outlined 
the procedures concerning the submission of additional 
evidence or argument.  On May 1, 2002, VA received the 
Appellant's Brief from the veteran's representative.  The 
brief referred to the Court's remand due to the enactment of 
the VCAA.  A review of the brief does not reveal any 
arguments alleging the incompleteness of the record or 
references to the existence of additional evidence.  On May 
9, 2002, the veteran's representative, via facsimile, 
forwarded the following directly to the Board: copies of VA 
treatment records for the period January 2000 to October 
2001; a copy of a claim for a total rating based on 
individual unemployability, dated received in January 2002; a 
copy of the veteran's DD Form 214; and a lay statement 
related to the claim of entitlement to service connection for 
sinusitis.  Further mention of the existence of any 
additional evidence was not noted.  

As noted, the evidence added regarding the claim of service 
connection for sinusitis has prompted further development 
only with respect to that issue.  Therefore, as it currently 
stands, with regard to the increased rating matters on appeal 
here, the Board finds that the RO has met its duty to assist 
the veteran as required by the VCAA.  

II.  Factual Background

In a May 1970 rating action, the RO granted service 
connection for residuals of a cervical spine injury with 
degenerative changes and assigned a noncompensable rating.

The veteran was afforded a hearing before an RO hearing 
officer in April 1997.  With regard to the claim for service 
connection for PTSD, the veteran testified that he was 
stationed in Turkey for eighteen months after an earthquake 
hit the area in August 1966.  He worked as a medic and 
witnessed many any casualties including children.  The work 
was continuous and intense.  Concerning his claim for an 
increased rating for a cervical spine disorder, he testified 
that he had limited movement of his neck to the left side.  
Movement forward and back was almost impossible and he 
experienced numbness from his elbow to the last three fingers 
on his hand. 

A VA psychiatric examination was conducted in June 1997.  The 
veteran stated that his problem started in 1966 when he was 
stationed in Turkey as a medic and was exposed to multiple 
traumatic experiences during an earthquake that hit that area 
in August 1966. His anger and anguish stemmed more from the 
attitude of the Turkish people toward these calamities, 
namely, being indifferent and not providing help as needed.

Since his return from Turkey, the veteran stated that he has 
had multiple problems, including not being able to tolerate 
close spaces and noises.  He left his wife and three children 
the previous November to stay alone.  He indicated that any 
kind of sound could cause severe startle responses.  He has 
difficulty being around people in general.  He stated that 
anything could cause major anger outbursts.  He also 
complained of difficulty sleeping, including difficulty 
getting to sleep and waking up early.  He has recurrent 
intrusive thoughts and any heavy noise could trigger many 
flashbacks.  He also complained of feeling depressed because 
he is not able to control these symptoms.  

Mental status examination revealed moderate psychomotor 
agitation.  The examiner found it difficult at times to fully 
understand the veteran because of fluctuation in his tone of 
voice.  He had very poor eye contact, but was cooperative 
overall.  There was mild tremulousness in both hands but no 
abnormal movement otherwise.  He described his mood as 
terrible.  His affect was appropriate and at times labile.  
His thought processes and content were within normal limits, 
although at times he became tangential and circumstantial.  
Otherwise, he had no formal thought disorder.  There were no 
hallucinations, delusions, or blocking.  There was no 
suicidal or homicidal ideation, intention, or plan.  His 
cognition was grossly intact.  His insight and judgment were 
fair.  The impression was PTSD, depressive disorder, and 
alcohol dependence.  A Global Assessment of Functioning (GAF) 
scale score of 51-60 was assigned.  The examiner commented 
that the veteran appeared to have moderate difficulty in his 
social and occupational life.  He was able to maintain his 
job of loading planes since 1974 with very little time missed 
from his job.  His social life appeared to be more affected, 
especially after he separated from his family.

The veteran was afforded a VA orthopedic examination in June 
1997.  He provided a history of injury to the cervical spine 
during a motor vehicle accident that occurred in service.  On 
physical examination, the veteran ambulated with normal and 
symmetric gait.  There was mild diminution of overall head 
movement and general activity in conversation.  Examination 
of the cervical spine revealed a mild loss in cervical 
lordosis, as the veteran maintained his head in a slightly 
protracted position.  Range of motion of the cervical spine 
revealed 50 degrees of lateral rotation to the right and 30 
degrees of lateral rotation to the left with pain on end 
range.  Lateral flexion was limited in both directions to 12 
degrees.  Neck flexion was essentially normal to 30 degrees 
but extension was limited to only 15 degrees.  Muscle bulk 
and tone in the upper extremities was normal and symmetric.  
Deep tendon reflexes were 2+ and symmetric at the biceps, 
triceps, and brachioradialis.  Sensation was intact to 
pinprick and light touch throughout both upper extremities.  
Palpation of the cervical spine revealed mild tenderness over 
the C4 and C5 spinous processes.  There were no apparent 
scars and the veteran had no palpable masses.  The impression 
was chronic cervical pain as a result of probable 
degenerative changes secondary to service connected cervical 
fracture.  There was loss in range of motion in the cervical 
spine, but there were no neurologic sequelae. X-rays revealed 
mild degenerative joint disease.  Decreased range of motion 
and weakness was also noted.  The examiner commented that he 
could not express further in terms of decreased range of 
motion.  He noted that with exacerbations, it was expected 
that range of motion would be further decreased, but this 
could not be quantified without examining the veteran at that 
time.

In a hearing officer's decision dated in September 1997, the 
veteran was granted service connection for PTSD with a 30 
percent evaluation and was awarded an increase in the 
evaluation assigned his service-connected cervical spine 
disorder from noncompensable to 10 percent disabling.

Following initial appellate review in June 1999, the Board 
remanded the case to the RO for further development of the 
record.  With regard to the veteran's claim for an increased 
rating for PTSD, the Board noted that the issue then before 
the Board was that of timeliness of a substantive appeal.  
Ultimately, that issue was resolved, and the appeal on the 
merits continued.  

A VA psychiatric consultation note dated in July 1999, 
revealed that with respect to the veteran's PTSD, he was 
still experiencing flashbacks and brief periods of 
depersonalization.  He also suffered from attention deficit 
disorder and depression.  Mental status examination revealed 
that he was cooperative but obviously anxious and depressed.  
His affect was constricted and his mood was periodically sad.  
His thought processes were within normal limits.  Thought 
content was negative for any active ongoing suicidal 
ideation, intention, or plan.  There was no homicidal or 
paranoid ideation.  There were no delusions or 
hallucinations.  His attention span, concentration, memory 
and orientation were fair in spite of the ongoing stressors 
in his life.  The diagnostic impression was PTSD 
characterized by flashbacks, brief periods of 
depersonalization, and a lot of obsessive ruminations 
regarding incidents that occurred during his stay in Turkey.  
A GAF score of 50 was assigned.

A VA outpatient psychiatric record dated in August 1999 
revealed that the veteran was pleasant and cooperative, in no 
distress, with appropriate affect and good mood.  His thought 
processes were within normal limits and content was negative 
for any suicidal ideation, intention, or plan.  There was no 
homicidal or paranoid ideation.  There were no delusions or 
hallucinations.  Attention span, concentration, memory, and 
orientation were within normal limits.

In an October 1999 VA outpatient treatment record, the 
veteran indicated that he was doing better.  He stated that 
his mood was good, that he was sleeping good, and that he had 
good concentration.  There was no psychomotor agitation or 
retardation or suicidal or homicidal thoughts.  There were no 
hallucinations or delusions.  There were no symptoms of 
mania.  He stated that he gets anxious around people but 
manages by having conversation with them.  He did not have 
any panic attacks. He still had flashbacks and nightmares 
about the earthquake in Turkey.  The diagnoses were PTSD and 
bipolar disorder.

In a November 1999 VA outpatient treatment record it was 
noted that the veteran had complaints related to PTSD and 
depression.  He reported that he did not want to talk about 
his family, relationships, and the realization of needing 
help.

In a March 2000 VA outpatient treatment record, it was noted 
that the veteran had a history of ADHD, PTSD and depression.  
He stated that he had many stressors in his life and that he 
felt overwhelmed by his problems.  He slept more than before 
to try and forget about his problems.  He had nightmares 
related to the earthquake.  He stated that his appetite had 
decreased, that he has low energy, feelings of guilt, and 
that his interests have decreased significantly.  He has had 
thoughts of being dead, but he has never had a plan.  He 
stated that he did not want to die.  At times, he felt 
anxious and occasionally has panic attacks.  He was afraid of 
heights and felt uncomfortable in crowded places.  He 
continues to have flashbacks about the earthquake.  He stated 
that he has startle responses when he hears noises. He denied 
any type of hallucinations or delusions.  He denied racing 
thoughts or other symptoms of mania.  It was noted that the 
veteran was diagnosed with PTSD and went through 
psychotherapy for that, but he continued to experience some 
symptoms.  Mental status examination revealed a depressed 
mood.  He cried in the beginning and then became restricted 
with mood congruent.  He denied hallucinations.  He had 
flashbacks at times.  No delusions were noted.  The diagnoses 
were major depressive disorder, PTSD, ADHD, combined type, 
nicotine abuse, and rule out bipolar disorder.  A GAF score 
of 50 was assigned.

A letter of treatment dated in March 2000 was received from 
the veteran's counselor at the Vet Center.  The counselor 
noted that the veteran had reported ongoing problems of 
anxiety, depression, intimacy, and communication.  The 
veteran was happy to work in an outdoor job to avoid 
building-related triggers of his PTSD, but that his conflicts 
with management have reached extreme levels and have 
jeopardized his pending retirement.  He has experienced 
dissociative episodes during moments of distress at work.  He 
experiences intrusive memories nearly constantly.  The 
counselor concluded that the veteran's level of distress was 
quite extreme and that his ability to continue working was 
clearly related to the promise of retirement only a few 
months away, as long as he was able to maintain his composure 
at work.

VA records show that the veteran was seen for treatment in 
August 2000.  At that time, the veteran was crying 
uncontrollably and was angry with the RO for denying his PTSD 
claim.  The veteran had resorted to isolating himself at home 
and crying  and stated that he was not going to the Vet 
Center secondary to the letter, and that he needed to make 
some changes.  The veteran had been experiencing terrifying 
flashbacks and images of Turkey, and was feeling that it 
completely occupied his day.  The veteran was not sleeping or 
eating, and was interested in painting only suicidal and 
homicidal ideations.  The examiner noted that during the 
interview, the veteran turned sideways in his chair claiming 
to be ashamed to look in the examiner's direction.  When the 
examiner inquired about admission, the veteran vehemently 
denied it as an option secondary to a fear of confinement.  
The examiner reported diagnoses of PTSD, ADHD, and depressive 
disorder.  A GAF score of 50 was assigned.  

In a November 2000 VA treatment record, the examiner noted 
that the veteran had arrived on time for the appointment.  
The veteran was last seen in August 2000 for worsening of 
major depressive disorder and PTSD.  The examiner noted that 
the veteran was tearful and extremely anxious.  He was upset 
about problems at work, and was convinced that his employer 
wanted to terminate his employment.  He also noted that he 
was not able to function at work, and specifically noted that 
the kerosene fumes at work triggered PTSD symptoms of 
hypervigilence, panic attacks and flashbacks.  As these 
symptoms have worsened his condition, the veteran reverted to 
isolation.  He ended the interview early secondary to his 
extreme anxiety.  The examiner diagnosed PTSD, dysthymia, and 
dependent personality traits.  A GAF score of 50 was 
assigned.  

When seen in February 2001, the veteran was in a very low 
mood swing and was having difficulty concentrating and 
following through on tasks such as writing out checks to pay 
bills even though he had ample money in the bank.  He 
expressed his multiple stressors with tears and restlessness 
of the body feeling like he wanted to bolt and isolate 
himself at home.  He denied any thoughts or actions to hurt 
himself or others.  Previously, he had tried Prozac, but it 
was ineffective and he found that Depakote increased his 
depression.  VA records show that the veteran did not show 
for appointments scheduled in April and July 2001.  

The veteran was seen in October 2001.  The examiner noted the 
history of major depressive disorder and ADHD.  The examiner 
noted that the veteran had been doing quite poorly as the 
veteran had been off of medication since April of that year.  
He was taking Wellbutrin, but it caused anxiety and sexual 
side effects.  He also had been on Dexedrine, which was quite 
successful for his depressed mood, and ADHD.  No other 
complaints were noted.  On examination, the veteran was 
alert, awake and oriented in all three spheres.  The examiner 
noted the veteran's good hygiene and grooming.  The veteran 
was cooperative and made good eye contact.  His speech was of 
normal rate and tone.  Movements were not abnormal.  Mood was 
depressed and affect was depressed congruent.  The veteran's 
thought processes were logical and organized, not 
circumstantial and tangential.  Thought content was focused 
on his depression.  He did not demonstrate any suicidal 
ideations, homicidal ideations, audio hallucinations, or 
visual hallucinations.  Insight and judgment were fair.  The 
examiner diagnosed ADHD and major depressive disorder.  A GAF 
score of 50 was assigned.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2001).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

Cervical Spine

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran has 
an unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location. 38 C.F.R. § 4.20; see 38 C.F.R. § 
4.27 (providing specific means of listing diagnostic code for 
unlisted disease or injury).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of a neck injury are currently evaluated as 30 
percent disabling under Diagnostic Code (Code) 5290, 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a. See 4.71a, Code 5003 (osteoarthritis is evaluation 
based on limitation of motion of the affected part).

The rating schedule sets forth other diagnostic codes 
applicable cervical spine disabilities that provide for a 
rating greater than 30 percent.  However, Code 5285 is not 
for application because the previous medical evidence fails 
to show that the veteran suffered a fractured vertebra, and 
current medical evidence fails to demonstrate any vertebral 
deformity or other associated residuals.  Code 5286 and 5287 
are inapplicable because the evidence does not reveal 
ankylosis of the cervical spine.  Finally, because there is 
no evidence of record showing intervertebral disc syndrome, 
Code 5293 is not for application.  Accordingly, the Board 
finds that the veteran's neck disability is most 
appropriately rated under Code 5290. See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Under Code 5290, 30 percent, assigned when there is severe 
limitation of motion, is the maximum schedular rating 
available. When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse. 
However, when a disability is assigned the maximum rating for 
loss of range of motion, as is the situation in this case, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
required. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 
Therefore, there is no basis for awarding the veteran a 
disability rating greater than 30 percent.


PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply. Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas. Rhodan v. West, 12 Vet. App. 55, 57 
(1998). Therefore, in this case, the Board may apply only the 
previous version of the rating schedule up to November 7, 
1996. As of November 7, 1996, the Board must apply whichever 
version of the regulation is more favorable to the veteran.

The Board notes that, in its November1999  supplemental 
statement of the case, the RO provided the veteran with 
notice of both the old and revised regulations. Accordingly, 
the Board may similarly consider each version of the 
regulations without determining whether the veteran will be 
prejudiced thereby. Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Prior to July 22, 1999, the veteran's PTSD was rated as 30 
percent disabling under Diagnostic Code (Code) 9411. Under 
the previous version of the regulations, a 30 percent rating 
is assigned when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment. "Definite," as used here, should be construed to 
mean distinct, unambiguous, and moderately large in degree, 
more than moderate but less than rather large. VAOGCPREC 9-93 
(O.G.C. Prec. 9-93). A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. 38 C.F.R. § 4.132, 
Code 9411 (in effect prior to November 7, 1996).

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Code 9411 (1999).

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
30 percent for PTSD under either version of the rating 
criteria for mental disorders.  The veteran's PTSD symptoms 
primarily consist of depression, anxiety, and occasional 
panic attacks, flashbacks, and distress when exposed to 
reminders of the earthquake.  However, there is no evidence 
showing the presence of thought disorder, incoherent or 
illogical speech, difficulties of comprehension, or impaired 
memory, concentration, or abstraction ability. Moreover, the 
Board notes that the veteran had been continuously employed 
by the same employer for many years, loading airplanes, 
missing very little work.  There is no evidence of record 
showing any significant impairment of job performance.  In 
addition, despite acknowledged difficulties, the veteran was 
married.  Considering the symptomatology described in the 
amended rating criteria, the Board cannot conclude that the 
veteran's disability picture more nearly approximates the 
criteria provided for a 50 percent rating. 38 C.F.R. §§ 4.7, 
4.130 (1999). Similarly, the Board does not find that the 
social and industrial impairment resulting from PTSD is more 
appropriately characterized as considerable under the 
previous rating criteria. 38 C.F.R. §§ 4.7, 4.132 (in effect 
prior to November 7, 1996).

Effective July 22, 1999, the Board found, in a October 2000 
decision that the veteran's PTSD symptomatology more nearly 
approximated a 50 percent rating under both the old and new 
criteria.  A July 1999 VA clinical record revealed that the 
veteran was experiencing flashbacks, brief periods of 
depression, and obsessive ruminations regarding incidents 
that occurred during his service in Turkey.  A GAF score of 
50 was assigned which, according to the DSM-IV, contemplates 
serious symptoms.  Thus, the Board found that, as of July 22, 
1999, the veteran's PTSD symptomatology met the requirements 
for a 50 percent rating.  See 38 C.F.R. § 4.7 (2001).  The 
United States Court of Appeals for Veterans Claims order of 
July 2001 did not vacate the Board's decision to award a 50 
percent rating.  Thus, the issue is now whether a rating 
greater than 50 percent is merited.

Following a review of the record, the Board concludes, that 
an evaluation in excess of 50 is not warranted under either 
the old or new criteria.  The evidence does not show 
occupational social impairment with deficiencies in most 
areas.  There are no clinical findings as to obsessional 
rituals, or intermittent illogical, obscure, or irrelevant 
speech, or evidence of near-continuous panic or depression 
affecting the veteran's ability to function independently, 
appropriately, or effectively.  Furthermore, the evidence 
does not show that the veteran's ability to establish or 
maintain effective or favorable relationships with people are 
severely impaired.  Although the veteran is currently 
separated from this wife, he still maintains contact with 
her, and he had maintained employment.  Thus, the findings do 
not support assignment of at least the next higher, 70 
percent rating, as occupational and social impairment with 
deficiencies in most areas has not been shown.  It also 
follows that the criteria for a 100 percent evaluation, under 
either the former or revised criteria, are likewise not met.

Finally, the Board notes that the veteran does not suggest, 
and the evidence does not support, entitlement to an extra- 
schedular rating.  An extra-schedular rating may be warranted 
if "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
As noted above, the veteran has been continuously employed 
for many years.  In addition, there is no recent evidence of 
frequent hospitalization.



ORDER

Entitlement to an increased rating for residuals of a 
cervical spine injury, with degenerative changes is denied.

An initial rating for PTSD in excess of 30 percent, prior to 
July 22, 1999, is denied.

Entitlement to an increased rating for PTSD, from July 22, 
1999, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

